Case: 21-10143-BAH Doc #: 135 Filed: 08/13/21 Desc: Main Document                     Page 1 of 1


                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW HAMPSHIRE


In re:                                                        CHAPTER 11

ENTERTAINMENT CINEMAS LEBANON, LLC                            Case No. 21-10143-BAH

         Debtor


                                ORDER ON
              JOINT EX PARTE MOTION TO EXTEND DEADLINES AND
         CONTINUE HEARING ON CONFIRMATION AND MOTION FOR RELIEF

         Upon consideration of the Joint Ex Parte Motion To Extend Deadlines and Continue

Hearing on Confirmation and Motion for Relief, it is therefore

         ORDERED as follows:

         1.       The September 8, 2021 at 2:00 p.m. hearings on Debtor’s Plan of Reorganization

for Small Business Under Chapter 11 Dated June 10, 2021 (Doc. 90) and the Motion for Relief

from Stay to Resume and Conclude Superior Court Action Addressing the Key Issue Raised by

Debtor (Doc. 85) are continued to November 3, 2021 at 2:00 p.m.;

         2.       The deadline to object to the Motion for Relief from Stay to Resume and

Conclude Superior Court action Addressing the Key Issue Raised by Debtor (Doc. No. 85) is

extended to October 8, 2021; and

         3.       The deadline to object to the Debtor’s Plan of Reorganization for Small Business

Under Chapter 11 Dated June 10, 2021 (Doc. 90) is extended to October 22, 2021.


        August 13, 2021
Dated: ___________________                           /s/ Bruce A. Harwood
                                                      _________________________
                                                      Hon. Bruce A. Harwood,
                                                      Chief Bankruptcy Judge
